Motion Granted and Order filed July 2, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00465-CV
                                  ____________

                    DUBAI FINANCIAL, LLC, Appellant

                                       V.

                        VIAJES GERPA, S.A., Appellee


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-76087

                                    ORDER

      This is an appeal from a judgment signed February 26, 2015. On June 11,
2015, Seyed Reza Fazeli filed a motion to withdraw his notice of appeal. See Tex.
R. App. P. 42.1. The motion is GRANTED.

      Appellant Seyed Reza Fazeli is ordered DISMISSED from the appeal.

                                    PER CURIAM

Panel consists of Justices Christopher, Brown and Wise..